    Case: 1:20-cv-00457 Document #: 25 Filed: 03/22/21 Page 1 of 11 PageID #:191



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

DION BULLOCK AND JAMES DAVIS JR,                   )
                                                   )
                       Plaintiffs,                 )
                                                   )
               v.                                  )   No. 20 cv 0457
                                                   )
LASALLE COUNTY, BRIAN TOWNE, and                   )   Judge Rebecca R. Pallmeyer
JOHN DOES, State’s Attorney Felony                 )
Enforcement Unit Officers,                         )
                                                   )
                       Defendants.                 )


                             MEMORANDUM OPINION AND ORDER

       In December 2013, Plaintiffs Dion Bullock and James Davis Jr. were driving down

Interstate 80 in LaSalle County, Illinois, when they were pulled over by an officer working with the

LaSalle County State’s Attorney’s “SAFE unit.” During the interaction, two more officers showed

up, along with a drug-sniffing dog who circled the car and alerted to the presence of drugs. The

police searched the car, found a controlled substance, and arrested Plaintiffs. Plaintiffs eventually

pled guilty to possession of a controlled substance with intent to distribute. In 2015, while Plaintiffs

were serving their ten-year sentence, the Illinois Third District Appellate Court ruled in People v.

Ringland, 2015 Ill. App. 3d 130523 ¶¶ 46–48, 33 N.E.3d 1020, 1029 (3d Dist. 2015), that the

SAFE unit lacked statutory authority to patrol the highway. On January 24, 2018, the state courts

granted Plaintiffs’ petition for postconviction relief, vacated their guilty pleas, and ordered their

immediate release. Just under two years later, on January 21, 2020, Plaintiffs filed this action [1]

in federal court under 42 U.S.C. § 1983, asserting claims against the involved officers and then-

LaSalle County State’s Attorney Brian Towne for unreasonable seizure and false arrest. They

also asserted claims against LaSalle County, alleging that the practices of the SAFE unit

constituted official policy under Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978). Defendants

move to dismiss [18], arguing that these claims were filed outside the two-year statute of
    Case: 1:20-cv-00457 Document #: 25 Filed: 03/22/21 Page 2 of 11 PageID #:192



limitations period. Plaintiffs contend the statute is tolled in this case under Heck v. Humphrey,

512 U.S. 477 (1994), but the court concludes, for the reasons explained here, that their claims

are time-barred and grants Defendants’ motion.

                                           BACKGROUND

        The facts as alleged in the Amended Complaint are as follows: On December 19, 2013,

Plaintiffs Bullock and Davis (“Plaintiffs”), were passengers in a rented Nissan Pathfinder with

California license plates, driving east on Interstate 80. (Am. Compl. [17] ¶ 16.) Late that morning,

an unmarked police vehicle pulled the rental car over, and an officer (“Officer 1”) approached the

driver’s side window. (Id. ¶ 18.) Officer 1 told the driver, Tameesha Linsay, that she “was

travelling in the passing lane while not overtaking a slower vehicle and there was a safety issue

regarding flaps at the rear of the vehicle.” (Id. ¶ 19.) Plaintiffs allege that, in reality, Officer 1 had

stopped the vehicle merely because it had out-of-state license plates. (Id. ¶ 20.) Officer 1 then

asked Linsay and Plaintiffs to wait on the side of the road while he reviewed Linsay’s license and

registration. (Id. ¶ 22.) Linsay did not feel she was free to remain in her vehicle, so she complied

with the officer’s request. (Id. ¶ 23.) Plaintiffs allege that they were “seized and therefore not free

to leave.” (Id. ¶ 24.)

        At that point, another vehicle showed up along with two more officers (“Officer 2” and

“Officer 3”). (Id. ¶¶ 25–27.) Officer 1 told Plaintiffs that the K-9 unit had arrived and, without

permission from Plaintiffs, Officer 2 walked around the vehicle with a drug-sniffing dog. (Id. ¶¶ 25–

28.) When the dog alerted to the vehicle, Plaintiffs were transported to the LaSalle County

Sheriff’s Department, and—without Plaintiffs’ permission—Officer 2 drove the rental car to the

police station, as well. (Id. ¶¶ 29–31.) The officers searched the rental car, discovered that it

contained a controlled substance, and arrested Plaintiffs. (Id. ¶ 32.) On December 31, 2013, a

grand jury found probable cause to charge Plaintiffs with unlawful possession of a controlled

substance with intent to deliver (Grand Jury Charges, Ex. 2 to Def.’s MTD [19-2] (hereinafter

“Grand Jury Charges”), at 1–2), and on March 21, 2014, Plaintiffs pleaded guilty to those charges.

                                                    2
      Case: 1:20-cv-00457 Document #: 25 Filed: 03/22/21 Page 3 of 11 PageID #:193



(Guilty Pleas, Ex. 3 to Def.’s MTD [19-3] (hereinafter “Guilty Pleas”), at 1–4; Am. Compl. ¶ 33.)

Plaintiffs were sentenced to ten years in the Illinois Department of Corrections and required to

pay $12,540 each in fines and costs. (Bullock Docket, Ex. 1 to Pl.’s Opp’n [23-1] (hereinafter

“Bullock Docket”), at 3; Davis Docket, Ex. 2 to Pl.’s Opp’n [23-2] (hereinafter “Davis Docket”), at

3.)

         Plaintiffs allege that the officers involved in the pull-over and arrest were acting pursuant

to, and as a result of, LaSalle County’s “SAFE unit.” (Id. ¶¶ 18, 76, 121.) The “SAFE” unit—or

the State’s Attorney Felony Enforcement unit—was a police division formed in 2011 by then-

LaSalle County State’s Attorney, Brian Towne, to “conduct drug interdiction activities along

interstate highways passing through LaSalle County, Illinois.” (Id. ¶¶ 7, 9.) In practice, the SAFE

unit targeted “suspicious” vehicles with out-of-state license plates, primarily those from western

states, and pulled over drivers for non-drug-related traffic violations as a pretext for searching

vehicles for drugs and drug money. (Id. ¶ 10.) As happened here, once a SAFE unit officer

stopped a vehicle, the officer would walk over to speak to the driver, and within minutes, a drug-

sniffing dog would arrive and sniff around the perimeter of the vehicle. (Id.) If, as here, the dog

detected the scent of drugs, the officer would confiscate any drugs or drug-related cash and arrest

the driver and/or passengers. (Id.) Plaintiffs allege that SAFE unit officers sometimes confiscated

money without arresting or charging the driver or passengers and that the SAFE unit often used

confiscated money for improper purposes, such as travel expenses, donations to schools and

sports teams, and funding for the SAFE unit itself. (Id. ¶¶ 7, 10–12.)

         On June 3, 2015, the Third District Appellate Court of Illinois decided People v. Ringland,

holding that the actions of the SAFE unit were unauthorized under Illinois state law. 2015 Ill. App.

3d 130523 ¶¶ 46–48, 33 N.E.3d 1020, 1029 (3d Dist. 2015). Towne had purported to establish

the SAFE unit pursuant to 55 ILCS 5/3-9005(b), which authorizes the State’s Attorney to appoint

“one or more special investigators to serve subpoenas and summonses, make return of process,

and conduct investigations which assist the State’s Attorney in the performance of his duties.” Id.

                                                  3
    Case: 1:20-cv-00457 Document #: 25 Filed: 03/22/21 Page 4 of 11 PageID #:194



¶¶ 24, 35, 33 N.E.3d at 1024, 1026. The Third District held that, by equipping his investigators

with squad cars and ticket books for the purpose of patrolling the highways, Towne’s SAFE unit

had essentially “created yet another branch of law enforcement, the conduct of which falls well

outside the duties contemplated by section 3-9005(b) for special investigators.” Id. ¶¶ 46–47, 33

N.E.3d at 1029. For that reason, the appellate court upheld the trial court’s decision to grant the

defendants’ motions to suppress evidence seized by the SAFE unit because the actions of the

unit were not authorized under Illinois state law. Id. ¶ 48, N.E.3d at 1029. On June 29, 2017, the

Illinois Supreme Court affirmed that decision. People v. Ringland, 2017 IL 119484 ¶¶ 33, 40, 89

N.E.3d 735, 746–47 (2017).

       About four and a half months later—on November 9, 2017—Plaintiffs filed a petition for

postconviction relief; on January 24, 2018, the court vacated Plaintiffs’ guilty pleas and ordered

Plaintiffs’ immediate release. (Bullock Docket at 4–5; Davis Docket at 4–5.) Although the record

is silent on the issue, the court presumes the successful petitions relied on Ringland or on a

challenge to the authority of the SAFE unit. On January 21, 2020—just under two years after

their release—Plaintiffs filed this case, alleging that LaSalle County, Towne, and the involved

officers violated Illinois state law and infringed upon Plaintiffs’ Fourth Amendment rights in a

variety of ways, including unreasonably stopping and searching the vehicle and arresting Plaintiffs

without probable cause or a warrant. (Compl. ¶¶ 60–102.) In an amended complaint, Plaintiffs

dropped all claims other than their claims under 42 U.S.C. § 1983 for unreasonable seizure and

false arrest against Towne and the involved officers, as well as claims against LaSalle County

under Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690–691 (1978), for implementing and

executing the practices and policies of the SAFE unit. (Am. Compl. ¶¶ 39–128.) Defendants

argue that these claims fall outside the two-year statute of limitations period for § 1983 claims

and, accordingly, ask the court to dismiss Plaintiffs’ claims as untimely. (Def.’s MTD [19] at 1–2.)




                                                 4
    Case: 1:20-cv-00457 Document #: 25 Filed: 03/22/21 Page 5 of 11 PageID #:195



                                           DISCUSSION

       “Section 1983 claims are subject to the same plausibility pleading standard as other civil

causes of action.” Tucker v. City of Chicago, 907 F.3d 487, 491 (7th Cir. 2018). As such, the

court will “accept the well-pleaded facts in the complaint as true” but will not afford the same

presumption of truth to “legal conclusions and conclusory allegations merely reciting the elements

of the claim.” McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011). In ruling on a

motion to dismiss, the court may take judicial notice of public court documents. Collins v. Vill. of

Palatine, Ill., 875 F.3d 839, 842 (7th Cir. 2017).

       While failure to comply with a statute of limitations is an affirmative defense that a party

ordinarily must state in its responsive pleading, FED R. CIV. P. 8(c)(1), dismissal under Rule

12(b)(6) is appropriate where “the complaint contains everything necessary to establish that the

claim is untimely.” Collins, 875 F.3d at 842. In other words, “a plaintiff who ‘pleads facts that

show his suit is time-barred . . . has pleaded himself out of court.’” Britton v. Williams, No. 16 C

11180, 2017 WL 4410117, at *3 (N.D. Ill. Oct. 4, 2017) (quoting Tregenza v. Great Am. Commc'ns

Co., 12 F.3d 717, 718 (7th Cir. 1993)).

       Here, Defendants argue that Plaintiffs have pleaded themselves out of court by admitting

in their complaint that their § 1983 claims are time-barred. The parties agree that the statute of

limitations for § 1983 claims in Illinois is two years. (Def.’s MTD at 7–8; Pl.’s Opp’n [23] at 4); see

Lewis v. City of Chicago, 914 F.3d 472, 478 (7th Cir. 2019) (citing 735 ILCS 5/13-202) (“A § 1983

claim borrows the statute of limitations for analogous personal-injury claims in the forum state; in

Illinois that period is two years.”). This case, however, turns on the so-called “accrual date,” or

the date at which the two-year limitations period began to run. Unlike the length of the statute of

the limitations period, which is governed by state law, “Federal rather than state law governs the

accrual date of a claim under § 1983.” Moore v. Burge, 771 F.3d 444, 447 (7th Cir. 2014) (citing

Wallace v. Kato, 549 U.S. 384, 388 (2007)). Typically, under federal law, “a Fourth Amendment

claim accrues at the time of the search or seizure.” Neita v. City of Chicago, 830 F.3d 494, 498

                                                     5
    Case: 1:20-cv-00457 Document #: 25 Filed: 03/22/21 Page 6 of 11 PageID #:196



(7th Cir. 2016) (citing Wallace, 549 U.S. at 396). The same is true for claims of false arrest.1

Wallace, 549 U.S. at 391–92, 397. According to the Amended Complaint, the alleged violations

in this case occurred in December 2013, more than six years before Plaintiffs filed this case. (Am.

Compl. ¶¶ 16–32; see generally Compl.)

       Plaintiffs contend, however, that the two-year limitations period in this case did not start

running until their convictions were reversed on January 24, 2018—placing Plaintiffs’ January 21,

2020 filing within the two-year window. They cite Heck v. Humphrey, 512 U.S. 477 (1994), where

the Supreme Court held that a criminal defendant with a still-valid state conviction cannot pursue

§ 1983 relief related to the events underlying her conviction if “a judgment in favor of the plaintiff

would necessarily imply the invalidity of [her] conviction or sentence.” Id. at 486–87. Thus, a

plaintiff cannot recover for “harm caused by actions whose unlawfulness would render a

conviction . . . invalid” until the conviction “has been reversed . . . expunged . . . declared

invalid . . . or called into question by a . . . [federal] writ of habeas corpus.” Savory v. Cannon,

947 F.3d 409, 415 (7th Cir. 2020) (quoting Heck, 512 U.S. at 486–87). In cases where the

conviction is, ultimately, nullified for one of the listed reasons, the Heck Court held that “a § 1983

cause of action for damages attributable to an unconstitutional conviction or sentence does not

accrue until the conviction or sentence has been invalidated.” Heck, 830 F.3d at 489–90. With

this rule in mind, Plaintiffs argue that—given their convictions were reversed on January 24,

2018—this case, filed on January 21, 2020, was timely filed.

       The court is not persuaded. Heck’s rule, and the accompanying delayed accrual period,

applies only to instances in which plaintiffs’ § 1983 claims “necessarily imply the invalidity” of their

convictions. Savory, 947 F.3d at 415 (quoting Heck, 512 U.S. at 487). But, “[m]any claims that



       1
                Technically, Wallace holds that the statute of limitations for a false arrest claim
begins to run “at the time the claimant becomes detained pursuant to legal process” (i.e., when
the false arrest ends rather than when it begins). 549 U.S. at 397. This distinction matters little
here where even Plaintiffs’ convictions—entered on March 21, 2014—occurred well-outside the
two-year window that would have allowed Plaintiffs to file this case on January 21, 2020.

                                                   6
    Case: 1:20-cv-00457 Document #: 25 Filed: 03/22/21 Page 7 of 11 PageID #:197



concern how police conduct searches or arrests are compatible with a conviction.” Evans v.

Poskon, 603 F.3d 362, 363–64 (7th Cir. 2010); accord Mordi v. Zeigler, 870 F.3d 703, 708 (7th

Cir. 2017) (citing Wallace, 549 U.S. at 397) (“There is an exception to the Heck bar, under which

a challenge may be brought to actions such as searches and seizures or a false arrest that do

not have any necessary effect on the validity of a conviction.”). Indeed, “a court’s decision not to

suppress illegally seized evidence can lead to a conviction without blotting out a § 1983 challenge

to the seizure.” Evans, 603 F.3d at 364. This holds true “[e]ven if no conviction could have been

obtained in the absence of the violation.” Dominguez v. Hendley, 545 F.3d 585, 589 (7th Cir.

2008).

         On this point, Mordi is instructive. 870 F.3d at 708. There, plaintiff foreign national was

driving on the interstate in Illinois when an Illinois state trooper pulled him over, asking why his

hood was cracked open and his license plate was inside the windshield rather than on the front

bumper. Id. at 705. During the traffic stop, another officer arrived with a drug-sniffing dog which

sniffed the car and alerted to the presence of drugs; the officers then searched the car and found

crack cocaine in the back seat. Id. at 706. Mordi was charged with, and pleaded guilty to,

possession with intent to distribute the cocaine. Id. He later filed a § 1983 claim against the

relevant local and state officials, asserting that the traffic stop was a function of racial profiling and

was illegally prolonged in order to conduct a canine sniff. Id. at 706–07. The district court

dismissed the complaint as an improper challenge to the constitutionality of his conviction, but the

Seventh Circuit disagreed, observing that “even if [Mordi] were to prevail on his racial-profiling

and prolonged-detention arguments, the discovery of the cocaine found within the car would be

just as secure, his guilty plea would stand, and his conviction would, too.” Id. at 708. The court

noted that its decision might differ if Mordi were using a Fourth Amendment claim as a “disguised

way of asserting his innocence,” (i.e., that police had planted the drugs and framed him). Id. at

708 (citing Okoro v. Callaghan, 324 F.3d 488 (7th Cir. 2003)). But Mordi made no such assertion,



                                                    7
    Case: 1:20-cv-00457 Document #: 25 Filed: 03/22/21 Page 8 of 11 PageID #:198



so his § 1983 claims alleging Fourth Amendment violations were not barred by Heck despite his

still-valid conviction. Mordi, 870 F.3d at 708.

       Mordi was not addressing a statute of limitations defense, but the factual overlap between

that case and this one is significant. Like Mordi, Plaintiffs here were pulled over on the interstate

(Am. Compl. ¶ 18), detained on the side of the road until a drug-sniffing dog arrived (id. ¶¶ 22–

25), arrested after the drug-sniffing dog alerted to the presence of drugs (and the officers searched

for and found those drugs) (id. ¶¶ 27–32), charged with possession of a controlled substance with

intent to distribute (Grand Jury Charges at 1–2), and convicted pursuant to a guilty plea. (Guilty

Pleas at 1–4.) Plaintiffs’ § 1983 claim that their Fourth Amendment rights were violated does not

imply the invalidity of Plaintiffs’ convictions; it instead asserts that the stop was unlawful and that

police found contraband only after unreasonably seizing Plaintiffs. (See Am. Compl. ¶¶ 39–128.)

For the same reasons the Seventh Circuit set out in Mordi, these assertions are not at odds with

Plaintiffs’ conviction and thus would not have been barred by Heck before Plaintiffs’ convictions

were overturned. Accordingly, there is no reason to toll the two-year statute of limitations period,

and Plaintiffs’ Fourth Amendment claims—filed more than six years after the violations and nearly

two years after their release from custody—are time-barred.

       The cases Plaintiffs cite do not undermine this conclusion. First, in McDonough v. Smith,

the Supreme Court held that, “The statute of limitations for a fabricated-evidence claim . . . does

not begin to run until the criminal proceedings against the defendant (i.e., the § 1983 plaintiff)

have terminated in his favor.” 139 S. Ct. 2149, 2154–55 (2019). As the Court explained there, a

plaintiff’s claims of fabricated evidence “challenge the validity of the criminal proceedings against

him in essentially the same manner as the plaintiff in Heck challenged the validity of his

conviction.” Id. at 2158. The Court contrasted its holding in McDonough with its holding in

Wallace, that the statute of limitations for false arrest claims runs from the time an unlawful

detention (or false imprisonment) comes to an end—that is, when the detained individual is

“bound over by a magistrate or arraigned on charges.” 549 U.S. at 389–390. A false arrest claim

                                                  8
    Case: 1:20-cv-00457 Document #: 25 Filed: 03/22/21 Page 9 of 11 PageID #:199



“has a life independent of an ongoing trial or putative future conviction—it attacks the arrest only

to the extent it was without legal process, even if legal process later commences.” McDonough,

139 S. Ct. at 2159. “By contrast, a [fabricated-evidence claim] centers on evidence used to secure

an indictment and at a criminal trial . . . It directly challenges—and thus necessarily threatens to

impugn—the prosecution itself.” Id. Plaintiffs in this case have not suggested that Defendants

fabricated evidence, nor do their Fourth Amendment claims challenge the validity of the evidence

underlying their convictions. McDonough’s holding is, thus, inapposite.

       Second, in Savory, the Seventh Circuit held that, under Heck, plaintiff’s § 1983 claims did

not accrue until he was pardoned by the governor of Illinois. 947 F.3d at 430–31. There, however,

the court grounded its ruling in the fact that “[plaintiff]’s claims . . . assert[ ] the suppression of

exculpatory evidence and the fabrication of false evidence in order to effect a conviction [and

there] is no logical way to reconcile those claims with a valid conviction.” Id. at 417. Indeed, the

court explicitly noted that claims that “do not implicate the validity of the conviction or sentence

are not subject to the Heck bar.” Id. at 430–31. Thus, Savory too is distinguishable. Finally,

Nelson v. Campbell, 541 U.S. 637, 647 (2004), actually favors defendants here. The Nelson

Court noted in dicta that “an inmate could bring a challenge to the lawfulness of a search pursuant

to § 1983 in the first instance, even if the search revealed evidence used to convict the inmate at

trial, because success on the merits would not necessarily imply that the plaintiff's conviction was

unlawful.” Id. (emphasis in original) (internal citations omitted).

       Plaintiffs in this case were arrested and charged well before the decisions in People v.

Ringland that the SAFE unit’s highway patrol operation exceeded statutory authority. 2015 Ill.

App. 3d 130523 ¶¶ 46–48, 33 N.E.3d at 1029; 2017 IL 119484 ¶ 33, 89 N.E.3d at 746. But

Plaintiffs have not argued that Ringland should serve as an independent basis for tolling the

applicable statute of limitations here.    One reason is apparent:       even if Plaintiffs’ two-year

limitations period were tolled until the Ringland decisions were filed, Plaintiffs claims would still

be time-barred. The Third District Appellate Court filed its opinion in June 2015, while the Illinois

                                                  9
   Case: 1:20-cv-00457 Document #: 25 Filed: 03/22/21 Page 10 of 11 PageID #:200



Supreme Court affirmed that decision in June 2017—both more than two years before Plaintiffs

filed this case on January 21, 2020.

        More importantly, Ringland would not have been a valid basis for tolling the statute of

limitations period in the first place. Judge St. Eve, then of this court, dealt with a similar argument

in Larson v. LaSalle Cnty., No. 17-CV-04210, 2018 WL 1156204 (N.D. Ill. Mar. 5, 2018), and drew

a distinction between police conduct not authorized by state law, on the one hand, and a federal

constitutional violation, on the other.      The court rejected plaintiff’s contention that, because

“Ringland revealed SAFE’s lack of statutory authorization,” she could not have known of her

Fourth Amendment claims until Ringland was decided. Id. at *5. The court noted that the

actionability of plaintiff’s Fourth Amendment claims “does not depend on whether SAFE officers

were patrolling I-80 legally under state law at the time.” Id. Indeed, “the violation of police

regulations or even a state law is completely immaterial as to the question of whether a violation

of the federal constitution has been established.” Id. (quoting Thompson v. City of Chicago, 472

F.3d 444, 454 (7th Cir. 2006)); cf. United States v. Janik, 723 F.2d 537, 548 (7th Cir. 1983)

(“[E]ven if the arrest was invalid under state law, the action of the state officers in arresting

[defendant] was not an ‘unreasonable’ seizure under the Fourth Amendment.”). Other courts

have followed the Larson court’s lead on this issue. Flynn v. Donnelly, No. 18-2590, 793 Fed.

Appx. 431, 434 (7th Cir. 2019) (rejecting the notion that plaintiffs could not have asserted wrongful

arrest claims against SAFE officers until the Illinois Supreme Court had ruled in Ringland); Appel

v. LaSalle Cnty., No. 18 CV 02439, 2019 WL 4189461, at *5 (N.D. Ill. Sept. 4, 2019) (following

Larson in noting that violations of state law are immaterial to § 1983 claims and rejecting plaintiffs’

contention that the statute of limitations should not have accrued until the Ringland decision);

Mayo v. LaSalle Cnty., No. 18 CV 01342, 2019 WL 3202809, at *2, 5–6 (N.D. Ill. July 15, 2019)

(holding plaintiffs’ § 1983 claims against SAFE officers were untimely based, in part, on the fact

that “Larson did not toll the statute of limitations for the plaintiffs' pretrial detention claim”).



                                                    10
   Case: 1:20-cv-00457 Document #: 25 Filed: 03/22/21 Page 11 of 11 PageID #:201



       Here too, Plaintiffs point to nothing revealed by the Ringland decisions that would have

prevented them from filing their § 1983 claims before the Illinois courts issued those rulings. This

court concludes that the two-year limitation period on Plaintiffs’ § 1983 claims began running at

the time of the alleged Fourth Amendment violations—some six years before Plaintiffs filed this

case. The court thus dismisses Plaintiffs’ claims against the officers, as well as the Monell claims

against LaSalle County. See, e.g., Bell v. Stanek, No. 14 C 6627, 2016 WL 3364786, at *2 (N.D.

Ill. June 17, 2016) (“The same statute of limitations that applies to § 1983 claims brought against

individuals also applies to Monell claims.”). The allegedly unconstitutional conduct underlying

those claims took place in December 2013, and the Amended Complaint itself notes that the

SAFE unit program was suspended in 2015. (Am. Compl. ¶¶ 14–32, 83, 128.) Having dismissed

the claims as untimely, the court declines to address the issue of whether the alleged

unreasonable seizure and false arrest were unsupported by probable cause.

                                          CONCLUSION

       Defendants’ motions to dismiss [11, 18] are granted. Judgment will enter in favor of

Defendants.



                                             ENTER:




Dated: March 22, 2021                         _________________________________________
                                              REBECCA R. PALLMEYER
                                              United States District Judge




                                                11
